Citation Nr: 1824450	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-21 429	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from 1968 to 1970.  He died in March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in October 2012 by a Department of Veterans Affairs (VA) Pension Management Center.

In November 2017, the appellant and her daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the appellant submitted additional evidence. As her substantive appeal was received in May 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary and the Board may consider such new evidence in the first instance.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.   


FINDINGS OF FACT

1. The Veteran and the appellant married in December 1976.

2. The Veteran and the appellant divorced in March 1994.

3. The Veteran died in March 2008.

4. The evidence does not demonstrate that the Veteran and the appellant were married at the time of, or remarried prior to, the Veteran's death.



CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of entitlement to VA death pension benefits have not been met.  38 U.S.C. §§ 1541, 1542 (2012); 38 C.F.R. §§ 3.3, 3.50, 3.54 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the claim as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In general, when VA receives a complete application for benefits, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 C.F.R. § 3.159(b)(1) (2017).  However, 38 C.F.R. § 3.159(b)(3)(ii) provides that no duty to provide such notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  As described in greater detail below, the Board finds the law is dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the notice required under 38 C.F.R. § 3.159(b)(1) is not applicable.  

II. 
Analysis

When a veteran dies, his or her surviving spouse may be eligible to VA death pension benefits.  See 38 U.S.C. §§ 101(3), 103(c), 1541 (2012); 38 C.F.R. 
§§ 3.3(b)(3), 3.50(a), 3.54(a) (2017).  VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541 (2012); 38 C.F.R. 
§ 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

The term "surviving spouse" is defined as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C. 
§ 101(3); 38 C.F.R. §§ 3.1(j), 3.50(b)(1) (2017); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the person must not have lived with another person and held themselves out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

Based on the evidence of record, the Board must find the appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA death pension benefits.  In this regard, the evidence shows the Veteran and the appellant married in December 1976 and divorced in March 1994.  The Judgment of Divorce, certified by the New York State Supreme Court, County of Monroe, is of record.  The record shows the Veteran died in March 2008 and indicates that he remarried another woman in August 2003.  Further, the appellant does not allege that she and the Veteran were married, or remarried, at any time between March 1994 and March 2008.

Although the appellant was married to the Veteran for almost 20 years, the statute and the regulations are clear that she and the Veteran had to have been married or remarried at the time of the Veteran's death.  The Board has considered the existence of a common law marriage for purposes of establishing the appellant as the Veteran's surviving spouse.  However, the state of New York eliminated common law marriage in 1938 and recognizes only common law marriages that were created within the state before 1938, unless the common law marriage was validly contracted under the laws of a state that validates common law marriages.  Here, there is no indication that the appellant and the Veteran had a common law marriage recognized by any state at any time since their divorce or that they had satisfied the requirements of common law marriage in New York prior to 1938.  Furthermore, the appellant acknowledges that the Veteran had remarried another woman subsequent to their divorce.     

The Board sympathizes with the appellant's assertion that she had left the Veteran and the marriage to avoid his abusive behavior.  Furthermore, the Board recognizes that the appellant had continued to care for the Veteran following their divorce and that he begged her to take him back before he died.  Additionally, the Board acknowledges the belief of her daughter, who is also the daughter of the Veteran, that her mother deserves VA benefits because she had spent so much time with the Veteran and had endured so much as a result of the marriage and divorce.  However, the Board cannot legally find the appellant was the surviving spouse of the Veteran at the time of his death.  The evidence establishes that they divorced in March 1994, prior to the Veteran's death, and indicates the Veteran remarried thereafter, without a subsequent divorce to the second spouse.  Moreover, it does not demonstrate the parties herein remarried prior to his death.  There is no evidence that refutes these findings, to include the appellant's or her daughter's lay statements.  

As the Veteran and appellant were not married at the time of the Veteran's death, either officially or by common law principles, the appellant cannot be the Veteran's surviving spouse.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b)(1); Gregory, supra; Aguilar, supra.  Such a lack of a valid marriage at the time of the Veteran's death is dispositive in this case and ends the inquiry.  Sabonis, 6 Vet. App. 426.  

Accordingly, the Board finds that the appellant cannot be recognized as the surviving spouse in this case, and thus, entitlement to death pension benefits must be denied as the appellant is not a proper claimant for those benefits.  See 38 C.F.R. § 3.50; Aguilar, supra; Gregory, supra.


ORDER

Recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


